Citation Nr: 0710702	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left great toe 
disorder.

2.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected chronic muscle spasm of the 
right lumbar region.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).


FINDINGS OF FACT

1.  Review of the veteran's service medical records shows 
treatment for numbness and tingling in the bilateral great 
toes.

2.  The veteran has a current diagnosis of degenerative joint 
disease of the left great toe.

3.  The evidence of record does not relate the veteran's left 
great toe disorder to his military service.

4.  Prior to September 26, 2002, the veteran's lumbar muscle 
spasm disorder was manifested by loss of lateral motion of 
the lumbar spine, with abnormal mobility on forced motion.

5.  Beginning September 26, 2002, the veteran's lumbar muscle 
spasm disorder was manifested by subjective complaints of low 
back pain, but without incapacitating episodes.

6.  The veteran's lumbar muscle spasm disorder is currently 
manifested by limitation of flexion of the lumbar spine to 45 
degrees, but not by unfavorable anklyosis of any part of the 
spine.


CONCLUSIONS OF LAW

1.  A left great toe disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation greater than 40 
percent for chronic muscle spasm of the right lumbar region 
have not been met.  38 U.S.C.A. § 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and increased initial evaluation, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in September 2003 satisfied the duty to 
notify provisions; additional letters were sent in June 2004, 
November 2004, and March 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
January 2003, March 2004, September 2004, and December 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Left Great Toe Disorder

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records shows that on 
service entrance in March 1978, he was found to have non-
disqualifying bilateral pes planus, but no other foot 
disorders.  In October 1978 and August 1981, the veteran 
reported numbness in his big toes as the result of wearing 
steel-toe shoes.  However, on service separation in September 
1982, all clinical findings were normal.  

Twenty-two years subsequent to service, a VA examination was 
conducted in September 2004.  At that time, the veteran 
reported a history of degenerative joint disease of the left 
great toe, which he asserted began with the use of steel-toe 
shoes required for boot camp.  In reviewing the veteran's 
claims file, the examiner noted inservice complaints of 
numbness and tingling in the bilateral toes, but no 
postservice treatment for numbness or tingling in the 
bilateral toes.  The veteran reported subjective pain, 
weakness, and stiffness, but no calluses, redness, or heat.  
Physical examination revealed that he was able to move all of 
his toes, and had full strength in all his toes, but had 
subjective pain when bending the first metatarsaphalangeal 
joint of the left great toe.  However, he was able to climb 
stairs, walk, and stand both on his heels and his feet.  No 
vascular changes, loss of sensation, or other functional 
limitations were noted.  X-rays showed mild osteoarthritic 
changes in the left foot.

Additionally, during a December 2005 private clinical visit, 
the veteran reported pain in the first metatarsophalangeal 
joint of the left toe on dorsiflexion; the pain became worse 
with weightbearing and other activity, and improved with 
rest.  However, he noted that he did not experience numbness, 
tingling, swelling, or neurovascular complaints.  X-rays 
showed mild arthrosis with dorsal spurring in the left foot.  
The private physician noted that the veteran refused to 
obtain a foot orthotic, or to consider surgery.  On VA 
examination in December 2005, the veteran reported pain in 
the left great toe with movement.  He noted that he could not 
walk for a long duration as a result of his toe pain, but 
that it did not affect his work or other daily activities.  
He denied needing corrective shoes, using crutches or a 
brace, or previously requiring surgery.  Physical examination 
of the left great toe revealed entirely normal clinical 
findings except for mild tenderness on dorsiflexion.  

Despite the above evidence of a current left great toe 
disorder, the record does not contain an opinion relating 
this disorder to service.  After the September 2004 VA 
examination, the examiner concluded that the veteran did not 
have a current diagnosis of left great toe numbness or 
tingling, and although he did have degenerative joint disease 
of the bilateral first metatarsaphalangeal joint, it was not 
related to, caused by, or aggravated by service.  The 
examiner concluded that the degenerative disease of the left 
great toe was more likely related to aging, sports 
activities, and the veteran's 20 year career with the postal 
service.  The December 2005 VA examiner found that there was 
"no evidence to show that [the left great toe degenerative 
disease] was related to military service.  This is as likely 
as not related to normal aging process, in addition to sports 
activities and working over the last 20 years, as such, 
unrelated to military service."  Accordingly, service 
connection for a left great toe disorder is not warranted.

Because the medical evidence of record demonstrates that the 
veteran's left big toe disorder is not related to his 
military service, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lumbar Muscle Spasm Disorder

If service connection is granted, disability ratings are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for the veteran's lumbar muscle spasm 
disorder was granted by a February 2003 rating decision, and 
a 20 percent evaluation assigned under Diagnostic Code 5295, 
effective July 29, 2002.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  By an October 2004 rating decision, the 
evaluation for this disorder was increased to 40 percent, 
also effective July 29, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  It is important to note that 
the veteran's degenerative disc disease of the lumbar spine 
and the associated neurological manifestations of his 
degenerative disc disease are not service-connected, and 
therefore will not be considered in determining the initial 
rating for the veteran's service-connected chronic muscle 
spasm of the right lumbar region.  Accordingly, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006) are not 
for application in this case. 

The Schedule with regard to diseases and injuries of the 
spine was revised during the course of the veteran's appeal.  
These changes became effective on September 26, 2003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2006).  The veteran was advised of all of the 
relevant regulations, including the amended regulations, in 
the October 2004 Statement of the Case.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Prior to September 26, 2002, Diagnostic Code 5295, for 
lumbosacral strain, the maximum 40 percent evaluation was to 
be assigned when the evidence showed severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
However, as the 40 percent evaluation is the maximum 
available under this Diagnostic Code, an evaluation in excess 
of 40 percent under Diagnostic Code 5295, prior to September 
26, 2002, is not warranted.  

The veteran's lumbosacral muscle spasm disorder could also be 
rated under Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  However, as the veteran is already in receipt of a 
40 percent evaluation, and the maximum evaluation under 
Diagnostic Code 5292 is 40 percent, an evaluation greater 
than 40 percent under Diagnostic Code 5292 is not warranted. 

The Board has also considered other Diagnostic Codes relating 
to the spine, in effect prior to September 26, 2002.  
Diagnostic Codes 5285, 5289, and 5294, for residuals of a 
vertebra fracture, anklyosis of the lumbar spine, and 
sacroiliac injury and weakness, respectively, are not 
applicable in this case because the medical evidence of 
record does not show that veteran experiences these 
disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5294 (2002).  

Moreover, a higher evaluation is not warranted for functional 
loss, as 40 percent is the maximum evaluation provided for 
under Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) 
(holding that an evaluation based on compensable limitation 
of motion encompasses pain and functional loss due to 
arthritis, and pain cannot be the basis for an evaluation in 
excess of the maximum schedular evaluation under a diagnostic 
code predicated on limitation of motion).

The revised criteria for lumbosacral strain, under which the 
veteran's service-connected chronic lumbar muscle spasms are 
evaluated, became effective on September 26, 2003.  38 C.F.R. 
§ 4.71, Diagnostic Code 5237 (2006).  The evaluations are 
intended to be made whether or not symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease have been shown.  

A 40 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, when 
favorable ankylosis of the entire thoracolumbar spine is 
shown.  Id.  A 50 percent evaluation is assigned when 
unfavorable ankylosis of the entire thoracolumbar spine is 
shown.  Finally, a 100 percent evaluation is assigned when 
unfavorable ankylosis of the entire spine is shown.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V.

The January 2003, March 2004, and December 2005 VA 
examination reports, and the veteran's VA outpatient 
treatment records dated in September 2003 or later, show no 
evidence of unfavorable anklyosis of any part of the spine, 
to include the thoracolumbar section.  Thus, the evidence 
does not support an evaluation greater than 40 percent under 
the revised criteria.  38 C.F.R. § 4.71, Diagnostic Codes 
5237.  Additionally, there is no basis for a rating in excess 
of the maximum schedular rating for limitation of motion as a 
result of pain or functional loss.  See Johnston, 10 Vet. 
App. at 84-5.

The Board has also considered the issue of whether the 
veteran's service-connected lumbar muscle spasm disorder 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  Although the veteran 
has reported low back pain, and VA treatment records note 
that he utilizes prescription pain medication, the veteran 
has never sought surgery, nor otherwise been hospitalized for 
his lumbar muscle spasm disorder.  Additionally, there is no 
evidence that the veteran's lumbar muscle spasm disorder 
results in marked interference with his employment as a 
postal worker.  Moreover, the schedular evaluations in this 
case are not inadequate.  An evaluation in excess of 40 
percent is provided for certain manifestations of the 
veteran's service-connected lumbar muscle spasm disorder, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The Board accordingly finds that 
the disability picture for the veteran's lumbar muscle spasm 
disorder is not unusual or exceptional, and does not render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  Accordingly, the RO's decision not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

Because the symptomatology required to satisfy the criteria 
for an evaluation in excess of 40 percent, under the 
pertinent regulations both prior to and subsequent to the 
noted revisions, have not been shown, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for left great toe disorder is denied.

An initial evaluation greater than 40 percent for service-
connected lumbar muscle spasm disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


